EXHIBIT (m)(1)(b) SCHEDULE A EATON VANCE MUNICIPALS TRUST CLASS A DISTRIBUTION PLAN May 31, 2011 Name of Fund Adoption Date Eaton Vance Alabama Municipal Income Fund June 23, 1997 Eaton Vance Arizona Municipal Income Fund June 23, 1997 Eaton Vance Arkansas Municipal Income Fund June 23, 1997 Eaton Vance California Municipal Income Fund June 23, 1997 Eaton Vance Connecticut Municipal Income Fund June 23, 1997 Eaton Vance Georgia Municipal Income Fund June 23, 1997 Eaton Vance Kentucky Municipal Income Fund June 23, 1997 Eaton Vance Maryland Municipal Income Fund June 23, 1997 Eaton Vance Massachusetts Municipal Income Fund June 23, 1997 Eaton Vance Michigan Municipal Income Fund June 23, 1997 Eaton Vance Minnesota Municipal Income Fund June 23, 1997 Eaton Vance Missouri Municipal Income Fund June 23, 1997 Eaton Vance Municipal Opportunities Fund May 31, 2011 Eaton Vance National Municipal Income Fund June 23, 1997 Eaton Vance New Jersey Municipal Income Fund June 23, 1997 Eaton Vance New York Municipal Income Fund June 23, 1997 Eaton Vance North Carolina Municipal Income Fund June 23, 1997 Eaton Vance Ohio Municipal Income Fund June 23, 1997 Eaton Vance Oregon Municipal Income Fund June 23, 1997 Eaton Vance Pennsylvania Municipal Income Fund June 23, 1997 Eaton Vance Rhode Island Municipal Income Fund June 23, 1997 Eaton Vance South Carolina Municipal Income Fund June 23, 1997 Eaton Vance Tennessee Municipal Income Fund June 23, 1997 Eaton Vance Virginia Municipal Income Fund June 23, 1997 A-1
